Citation Nr: 1427999	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-10 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as an undiagnosed chronic cough. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1979 to July 1983 and from February to April 1991.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In response to that decision, he filed a timely Notice of Disagreement (NOD) regarding this claim, as well as concerning the initial rating assigned for his 
service-connected posttraumatic stress disorder (PTSD).  But following subsequent development, the RO increased the rating for his PTSD to 50 percent, and he resultantly withdrew that claim, so including for an even higher rating, in his February 2010 Substantive Appeal (on VA Form 9).  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (A decision assigning a higher rating, but less than maximum possible rating, does not abrogate a pending appeal; however, a Veteran may specify that he is content with the new rating, which does resolve the pending appeal).

As for the claim that remains, for service connection for a respiratory disorder, alleged to be an undiagnosed chronic cough, it requires further development before being decided on appeal.  So the Board is remanding this remaining claim to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran underwent a VA examination in June 2009 to consider the possibility of entitlement to service connection for an undiagnosed illness under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for his chronic cough.  The examiner instead attributed the cough to a chronic mild obstructive lung defect and concluded this condition was not related to the Veteran's service, specifically to a diagnosis acute bronchitis in 1991.

That examination is inadequate for rating purposes, however, as it provides no explanatory rationale for this opinion and ignores the Veteran's lay assertions, namely, that his chronic cough is a result of breathing in the fumes from oil fires while serving in the Persian Gulf theatre.  Thus, another examination is required for supplemental medical comment.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligated to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all outstanding records, if relevant, concerning the Veteran's treatment in the VA Healthcare System in Florida.

2.  Upon receipt of all additional records, schedule the Veteran for another VA respiratory examination for additional (supplemental) comment concerning the nature and etiology of his chronic cough.  To this end, the examiner must specify all current diagnoses (meaning all since the filing of this claim); diagnoses of the recent past include chronic mild obstructive lung defect and hiatal hernia, as well as possible rhinitis, sinusitis, post-nasal drip, and gastroesophageal reflux disease (GERD).


For all current diagnoses, the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) the condition was caused by or is otherwise related to the Veteran's active duty service from July 1979 to July 1983 and especially from February to April 1991 during the Persian Gulf War.

In making this important determination of causation, consideration must be given to the Veteran's service treatment records (STRs), which include mention of treatment in February 1991 for "early bronchitis", as well as his lay contentions that he developed his chronic cough from inhaling fumes from oil fires during the Persian Gulf War.

If, on the other hand, the Veteran's respiratory symptoms, including his chronic cough, cannot be attributed to a known diagnosis, then this should be indicated as well.

To assist in providing this necessary medical comment, the claims file, including a complete copy of this remand, must be provided to the examiner for review and the examiner must note in his/her report that it was reviewed.

All necessary diagnostic testing and evaluation must be performed.  

It is most essential the examiner provide explanatory rationale for all opinions expressed, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.


If an opinion cannot be rendered concerning this claim without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he/she needs further information to assist in making this nexus determination or other procurable and assembled data. 

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



